DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group 1, claims 1-15 and 23-26 in the reply filed on 6/23/2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of all claims is related and that a thorough search for the subject matter of any one of the group of claims would encompass a search for the subject matter of the remaining claims, and that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because the consideration of undue burden is one that must be made by the examiner.  Applicant’s arguments that the search of one invention must necessarily result in a search for the other one has been considered, but is not found persuasive insofar as the searches are not co-extensive, as shown in the restriction requirement, and additional search would be of necessity for the combination of inventions.  
The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/23/2022.
Claim Objections
4.	Claims 2-15 and 24-26 are objected to because of the following informalities:  
5.	Claims 2-15 are dependent claims which recite “The device of claim 1 wherein”.  There should be a comma (,) between “claim 1” and “wherein”.  Appropriate correction is required. 
6.	Claim 13 contains a typographical error.  Apparently, the number should be written as “thirty-seven”.
7.	Claims 24-26 are dependent claims which recite “The device of claim 23 wherein”.  There should be a comma (,) between “claim 23” and “wherein”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claim 1 recites “an intake hose of a vacuum” in lines 4-5, but the limitation was already introduced previously in claim 1.  Is it referring to the same intake hose?  For examination purposes, it will be interpreted as the same intake hose, and thus read as “the intake hose of the vacuum”.  
11.	Claim 1 recites "the intake hose of a vacuum" in line 10.  Is this “vacuum” the same or different than the one previously introduced in the claim 1?  For examination purposes, it will be interpreted as the same vacuum, and thus read as “the vacuum”.  
12.	Claim 2 recites “each of the body’s exit” which is unclear.  According to claim 1, if the body has one exit, it does not support the term “each” being used in claim 2.  Thus, for examination purposes, the limitation will be interpreted as “the body’s exit”.  
13.	Claims 3-4 recites "the intake hose of a vacuum".  Is this “vacuum” the same or different than the one previously introduced in the claim 1?  For examination purposes, it will be interpreted as the same vacuum, and thus read as “the vacuum”.  
14.	Claim 5 recites "an intake hose of the vacuum".  Is this “intake hose” the same or different than the one previously introduced in the claim 1?  For examination purposes, it will be interpreted as the same intake hose, and thus read as “the intake hose”.  
15.	Claim 7 recites the limitation "the center of the body’s entrance" and “the center of the body’s exit” in the last line.  There is insufficient antecedent basis for these limitations in the claim.  Thus, they should read as “a center of the body’s entrance” and “a center of the body’s exit”.  
16.	Claims 8-9 recites “an intake hose of a vacuum”, but the limitation was already introduced previously in claim 1.  Is it referring to the same intake hose?  For examination purposes, it will be interpreted as the same intake hose, and thus read as “the intake hose of the vacuum”.  
17.	Claim 10 recites the limitation "the narrowest portion” in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it should read as “a narrow portion” or “a narrowest portion”.   
18.	Since they depend upon claim 1, claims 6 and 11-15 are also rejected under 112 paragraph b.  
Claim Rejections - 35 USC § 102
19.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

20.	Claims 1-12, 14-15, and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodbury et al. (WO2018/176129).
21.	Regarding claim 1, Woodbury teaches a device (20) for trapping an item in an intake hose of a vacuum (figs 1-2; abstract and para 0059-0060 and 0066) before the item reaches a collection bin of the vacuum (para 0056, 0059, 0069, and 0128), the device comprising: a body (22) having: a chamber (38) (para 0060 and 0062) that, when the chamber is coupled to the intake hose of the vacuum and the vacuum draws fluid into the intake hose, the fluid flows through the chamber (abstract, para 0056 and 0059-0060), an entrance (inlet 28) through which the fluid flows to enter the body’s chamber (para 0060-0061), and an exit (attachment end 26) through which the fluid flows to leave the body’s chamber (para 0060), the exit being coupleable with the intake hose of the vacuum (para 0060); and a screen (filter 32) disposed inside the body’s chamber (para 0062), the screen sized and configured to allow fluid that the vacuum draws in to flow through the body’s chamber (para 0062) while preventing large objects suspended in the fluid from flowing through the body’s chamber (para 0059 and 0062-0063).
22.	Regarding claim 2, Woodbury teaches wherein the body’s exit (26) is releasably coupled to the intake hose (para 0060 and 0066).
23.	Regarding claim 3, Woodbury teaches wherein the body’s entrance is also coupleable with the intake hose of the vacuum (para 0060-0061 and 0068; inlet 28 coupled to suction attachment reads on coupled to intake hose). 
24.	Regarding claim 4, Woodbury teaches wherein the body’s entrance is releasably coupleable with the intake hose of the vacuum (para 0060-0061 and 0068, inlet 28 coupled to suction attachment 24 reads on releasably coupled to intake hose).
25.	Regarding claim 5, Woodbury teaches wherein the body is configured to receive all of the fluid that the vacuum draws in (para 0061-0062 and 0084), when the device is coupled to the intake hose of the vacuum and the vacuum draws in fluid (para 0061-0062 and 0084).
26.	Regarding claim 6, Woodbury teaches wherein the body’s chamber includes a circular cross section (fig 5).
27.	Regarding claim 7, Woodbury teaches wherein the body’s chamber, entrance and exit are conical in shape (seen by figs 14A-C) (para 0066 and 0111-0113), and the body’s chamber includes a longitudinal axis (B in fig 1) that intersects a center of the body’s entrance and the center of the body’s exit (fig 1). 
28.	Regarding claim 8, Woodbury teaches wherein the body’s entrance is sized and configured to cover a portion of the intake hose of the vacuum (para 0060-0061 and 0068, inlet 28 attached to suction attachment which is a portion of the intake hose reads on cover a portion of intake hose) and frictionally engage the portion, when the body’s entrance is coupled to the intake hose (para 0060-0061, and 0061, inlet 28 attached to suction attachment 24 reads on frictionally engage the portion, when the body’s entrance is coupled to the intake hose).
29.	Regarding claim 9, Woodbury teaches wherein the body’s exit is sized and configured to be covered by a portion of the intake hose of the vacuum (para 0060 and 0066; as exit 26 is inserted into intake hose) and frictionally engage the portion, when the body’s exit is coupled to the intake hose (para 0060 and 0066, as exit 26 is inserted into intake hose).
30.	Regarding claim 10, Woodbury teaches that the body’s chamber is conical in shape (figs 14A-C) (para 0066 and 0111-0113), and the screen extends across a narrow portion of the body’s chamber (para 0111-0113; seen by fig 14B with decreasing diameter towards the exit where the screen is located). 
31.	Regarding claim 11, Woodbury teaches wherein the screen is disposed in the chamber such that the screen lies perpendicular to the flow of fluid through the chamber (figs 1-2), when fluid flows through the chamber (para 0059 and 0062).
32.	Regarding claim 12, Woodbury teaches wherein the screen includes a hole (hole implicitly taught from base 50 and filter 32, figs 4-5, para 0055, 0073) through which fluid can flow to reach the body’s exit (para 0062), the hole being cylindrical in shape (fig 5).
33.	Regarding claim 14, Woodbury teaches wherein large objects include spiders (para 0051 and 0122).
34.	Regarding claim 15, Woodbury teaches a cap (lid 130) sized and configured to cover the body’s entrance (fig 9; para 0097-0098), and operable to prevent a large object inside the body’s chamber from leaving the body’s chamber, when fluid no longer flows through the body’s chamber. 
35.	Regarding claim 23, Woodbury teaches an intake hose for drawing in a fluid (abstract and para 0059-0060 and 0066); a collection bin coupled to an end of the intake hose (para 0056, 0059, 0069, and 0128); and a device (20) for trapping an object suspended in the fluid flowing in the intake hose (figs 1-2; abstract and para 0059-0060 and 0066) before the object reaches the collection bin (para 0056, 0059, 0069, and 0128), the device comprising: a body (22) having: a chamber (38) (para 0060 and 0062) through which the fluid that flows is drawn into the intake hose, an entrance (inlet 28) through which the fluid flows to enter the body’s chamber (para 0060-0061), and an exit coupled with the intake hose (attachment end 26) through which the fluid flows to leave the body’s chamber (para 0060); and a screen (filter 32) disposed inside the body’s chamber (para 0062), the screen sized and configured to allow fluid drawn into the intake hose to flow through the body’s chamber (para 0062) while preventing large objects suspended in the fluid from flowing through the body’s chamber (para 0059 and 0062-0063).                                                                    
36.	Regarding claim 24, Woodbury teaches wherein the fluid that the vacuum draws in air (para 0060-0062).
37.	Regarding claim 25, Woodbury teaches wherein the device’s exit is releasably coupled to a portion of the intake hose (para 0060).
38.	Regarding claim 26, Woodbury teaches wherein the device traps a spider (para 0051 and 0122) and prevents it from entering the collection bin, when the spider is suspended in the fluid drawn into the intake hose (para 0059 and 0062-0063).


Claim Rejections - 35 USC § 103
39.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

40.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
41.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Woodbury et al. (WO2018/176129). 
42.	Regarding claim 13, Woodbury fails to specifically teach wherein the screen: is cylindrical in shape, includes thirty seven holes that are evenly distributed throughout the screen and through each of which fluid can flow to reach the body’s exit, and has a ratio of 3.8 that is defined by the total area of the screen divided by the total area of the holes through the screen.  However, Woodbury teaches that the screen (filter 32) can have different shapes and designs (para 0073 and 0090) wherein it can also be configured as a HEPA filter (para 0055, 0117, 0128, 0129, 0135) which have holes allow air to flow through (para 0055) in order to configure the filter to achieve desired filtering effect (para 0134-0135).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the screen of Woodbury to be cylindrical in shape, including thirty seven holes that are evenly distributed throughout the screen and through each of which fluid can flow to reach the body’s exit, and has a ratio of 3.8 that is defined by the total area of the screen divided by the total area of the holes through the screen in order to achieve desired filtering effect. 
43.	Furthermore, regarding the limitation of "wherein the screen: is cylindrical in shape, includes thirty seven holes that are evenly distributed throughout the screen and through each of which fluid can flow to reach the body’s exit, and has a ratio of 3.8 that is defined by the total area of the screen divided by the total area of the holes through the screen," it is simply a choice of design and shape" which a person of ordinary skill in the art would have found obvious."  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the screen such that it is cylindrical in shape, includes thirty seven holes that are evenly distributed throughout the screen and through each of which fluid can flow to reach the body’s exit, and has a ratio of 3.8 that is defined by the total area of the screen divided by the total area of the holes through the screen in order to achieve desired filtering effect.  See MPEP 2144.04. 
Conclusion
44.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        

/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714